Citation Nr: 0716555	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for depression, 
has been received.  

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the RO.  

The RO previously denied service connection for depression by 
a February 2003 rating decision that became final.  See 
38 C.F.R. § 20.1103 (2006).  In its present adjudication, the 
RO denied the claim as there was insufficient new and 
material evidence to reopen it.  Indeed, a previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (citing 
38 U.S.C. §§ 5108, 7104(b)).  In any event, regardless of RO 
action, the Board is bound to decide the threshold issue of 
whether the evidence is new and material before addressing 
the merits of the claim.  Id.  The discussion is found below.

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By February 2003 rating decision, the RO denied 
entitlement to service connection for depression and 
dysthymia.  The RO sent notice of the denial to the veteran 
the following month; he did not file an appeal.

2.  The evidence received since the February 2003 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision, which denied the 
veteran's claim of service connection for depression and 
dysthymia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

2.  The evidence received since the February 2003 rating 
decision is new and material, and the claim of entitlement to 
service connection for depression is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA (codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107), enacted in November 2000, includes an enhanced duty on 
the part of VA to notify those claiming VA benefits as to the 
information and evidence necessary to substantiate a claim. 
VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing VCAA have been enacted.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary of 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1) (2006).  Second, the RO 
must inform the claimant of the information and evidence the 
VA will seek to provide. Id.  Third, VA must inform the 
claimant of the information and evidence the claimant is 
expected to provide.  Id.  Finally, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Id.

In addition to the foregoing, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision that 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim, which include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, VA must advise the veteran of what constitutes new 
and material evidence to reopen a service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006)

In this case, in April 2004, July 2005, January 2006, and 
March 2006, the RO sent the veteran letters for the express 
purpose of complying with VCAA.  The letters notified the 
veteran that he had to submit new and material evidence to 
reopen his claim and advised him of the requirements to 
establish an award of service connection.  He was further 
advised of what type of evidence to submit, and he was told 
to provide what was in his possession and to apprise VA of 
any evidence he desired assistance in obtaining.  Finally, 
the veteran was also essentially instructed to submit any 
relevant evidence in his possession.

As well, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date - i.e. the latter two elements of service 
connection, noted above - for the disability on appeal.

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under VCAA, however, VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In a February 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
depression and dysthymia.  The following month, the veteran 
was provided notice of the decision and of his appellate 
rights.  He did not file a notice of disagreement.  The 
February 2003 rating decision, therefore, became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2006) 
(detailing the procedures and time limitations for appealing 
adverse RO determinations to the Board and mandating the 
finality of such decisions if appellate procedures are not 
followed in a timely manner).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the February 2003 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim of entitlement to service connection for 
depression should be reopened and readjudicated on a de novo 
basis. Evans v. Brown, 9 Vet. App. 273 (1996).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his current claim of entitlement to service connection 
for depression in April 2004.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2003 
rating decision consisted of the service medical records, 
which are silent as to complaints or findings of a 
psychiatric nature; VA medical records dated from June 2000 
to July 2002 that do not reflect psychiatric treatment, and a 
September 2001 VA post-traumatic stress disorder (PTSD) 
examination report containing a diagnosis of late onset 
dysthymia that apparently began two years prior when the 
veteran's friend committed suicide.  

Evidence received subsequent to the February 2003 rating 
decision consists of voluminous private medical records 
unrelated to psychiatric treatment; a May 2003 note from C. 
Kuenzli, M.D., the veteran's physician for over a decade, 
showing a diagnosis of major depressive disorder that stemmed 
from combat experience in World War II; a January 2004 letter 
from Dr. Kuenzli who observed that the veteran "seemed 
depressed" and that the only apparent reason for the 
veteran's depression was his history of service and injury in 
World War II; VA treatment records dated in May 2004 that 
reflect complaints of the veteran that he was feeling 
depressed because he was worried about the younger 
generation; an April 2005 PTSD screening report indicating a 
diagnosis of dysthymic disorder pursuant to reports from the 
veteran of decreased interest and energy that came with age; 
VA treatment records dated until July 2006 showing that the 
veteran was taking psychotropic medication; and a July 2006 
VA psychiatric examination report revealing no Axis I 
psychiatric diagnosis.  

The Board has reviewed the evidence since the February 2003 
rating decision and has determined that the all of the 
evidence received since then is new, as it was not of record 
when the February 2003 rating decision was issued.  As well, 
the aforementioned evidence is material within the meaning of 
applicable VA law and regulations because it consists of 
presumptively credible evidence, namely Dr. Kuenzli's 
assertions, of a nexus between the veteran's presently 
diagnosed dysthymia and/or depression and service.  See 
Justus, supra.  

Thus, the Board finds that the aforementioned medical 
evidence presents a reasonable possibility of substantiating 
the claim of service connection for depression.  38 C.F.R. § 
3.156(a).  Indeed, the new evidence contains evidence of a 
nexus between the veteran's claimed depression and service.  
38 C.F.R. §§ 3.303.  Accordingly, the veteran's claim of 
service connection for depression is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for depression is reopened.  
To that extent only, the claim is granted.


REMAND

The evidence of record that is in the veteran's favor, 
specifically, opinions of Dr. Kuenzli reflecting a nexus 
between the veteran's depression and service, is 
unsubstantiated and conclusory.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim).  
It does, however, raise a possibility of associating current 
disability with active service.  Thus, the Board asks that a 
VA psychiatric examination be scheduled in order to determine 
whether the veteran suffers from depression or similar 
disorder and whether such disorder is related to service.

In addition, to ensure that the record is complete, the Board 
asks that all clinical records from the Marion, Indiana VA 
Medical Center (MC) dated from July 27, 2006 to the present 
be associated with the claims file.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Marion VAMC clinical records dated from 
July 27, 2006 to the present.

2.  Schedule a VA psychiatric examination 
to determine whether the veteran suffers 
from depression or similar disorder.  If 
so, the examiner should provide an opinion 
as to the etiology of the diagnosed 
psychiatric disorder, including the 
likelihood that any currently diagnosed 
acquired psychiatric disorder is related 
to active service.  The examiner is asked 
to review the claims file in its entirety 
in conjunction with the examination and to 
indicate in the examination report that 
the claims file was reviewed.  Also, the 
examiner must provide a rationale for all 
opinions and conclusions provided.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  Following completion of any indicated 
development, the RO should review the 
veteran's claim.  If indicated, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


